Citation Nr: 1814037	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-06 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served in the United States Army from June 1997 to June 2001 and from July 2001 to July 2005.  The Veteran received the Army Achievement Medal and Global War on Terrorism Service Medal, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for a right wrist disability.

In September 2015, the Veteran testified before the Board.  A November 2015 letter informed him that the Veterans Law Judge who conducted the September 2015 hearing was not available to participate in his decision, and offered the Veteran the option of a new hearing.  In December 2015, the Veteran indicated that he did not wish to appear at another Board hearing and wanted his case considered based on the evidence of record.  As such, the Board will proceed with the claim.

In February 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development including obtaining any outstanding treatment records for the right wrist and providing the Veteran with a VA examination.  On remand, VA treatment records for the right wrist were associated with the claims file and the Veteran underwent a VA wrist examination in March 2017.  Thus, the Board concludes that there has been substantial compliance with the February 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's current right wrist disability is etiologically related to any in-service injury or treatment.



CONCLUSION OF LAW

The criteria for service connection for a right wrist disability have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. § 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to the service connection claim for a right wrist disability, a pre-adjudicatory letter dated April 2010 advised the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This letter also advised the Veteran of the criteria for establishing an initial disability rating and effective date of award pursuant to Dingess/Hartman, supra.  Thus, this letter fully satisfied the timing and content requirements of the VCAA.

Next, VA has a duty to assist a Veteran in the development of a claim.  This duty includes assisting him or her in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The AOJ has obtained all available STRs.  Neither the Veteran nor his representative have identified any outstanding treatment records for the right wrist disability.

Additionally, the Veteran was afforded VA examinations in conjunction with his right wrist disability claim in November 2010, January 2011, and March 2017.  The Board notes that in his June 2011 notice of disagreement the Veteran indicated he felt there were deficiencies in the examinations used to render the March 2011 rating decision.  The Board agrees, and finds the November 2010 and January 2011 VA examinations inadequate.  Specifically, the November 2010 VA examiner failed to provide any rationale on the etiology of the right wrist disability.  Next, the January 2011 examiner failed to fully address the Veteran's lay contentions.  As such, the Board finds both examinations inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In contrast to previous examinations, the Board notes neither the Veteran nor his representative, have indicated any deficiencies in the March 2017 VA examination.  The Board finds the March 2017 VA examination adequate to decide this issue because it is predicated on an interview with the Veteran; a review of the record, to include his STRs; and a physical examination.  The diagnoses offered, considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  The Board also notes that the examination was conducted by a medical doctor.  Moreover, the VA examination report is supplemented by the clinical evaluations in the VA records which do not suggest any pertinent new findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding these issues decided herein has been met.

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Veteran's diagnosis of right wrist sprain is not a "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions do not apply.  see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Wrist Disability

The Veteran contends his current right wrist disability was caused by military service.  After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran has currently diagnosed right wrist disability diagnosed as a right wrist sprain, right wrist contusion, and history of right wrist laceration.

The evidence demonstrates that the Veteran had a single treatment for an injury to the right wrist in service.  On his June 1996 of enlistment examination, the Veteran indicated no swollen or painful joints.  The Veteran did indicate that in childhood he had a minor cut on his right hand and that he had no problems currently.  On examination, the Veteran was found to have normal upper extremities and was given all 1's on his PUHLES.

On a March 2001 Report of Medical History, the Veteran indicated no pain in the right wrist and no swollen or painful joints.  On examination, the Veteran was found to have normal upper extremities and was given all 1's on his PUHLES.

In April 2001, the Veteran reported right wrist pain for two days after an injury playing basketball.  The Veteran stated he fell and landed on the right wrist.  On examination, the Veteran could twist, rotate, and flex the right hand.  The military physician noted distress when pressure was applied to the right wrist.  The Veteran was diagnosed with a right wrist contusion and instructed to follow-up if the problem persisted or worsened.

On his June 2001 enlistment examination, the Veteran indicated no swollen or painful joints and no bone, joint, or other deformities.  On examination, the Veteran was found to have normal upper extremities and was given all 1's on his PUHLES.

On February 2003 and September 2003 pre-deployment health assessments, the Veteran was found to be deployable.  No right wrist conditions were reported or noted.

On a December 2004 post-deployment health assessment, the Veteran reported no swollen, stiff or painful joints and no numbness or tingling in the hands or feet.  The Veteran further indicated his health was very good.

On an October 2005 Report of Medical History, the Veteran reported no painful or swollen joints and no painful wrist.  On examination in October 2005, a military examiner indicated the Veteran had normal upper extremities and assigned the Veteran all 1's on his PUHLES.

VA treatment notes show reports of pain in the right wrist.  In a July 2009 VA treatment note, the Veteran reported right wrist pain for months while doing pushups.  A March 2010 x-ray of the right wrist showed no evidence of focal osseous abnormality, no fracture of dislocation, and no joint erosion.  The clinical history on the x-ray indicated that pain occurred when doing pushups and that the Veteran had this pain on and off for several years.

In April 2010, the Veteran filed for service connection for a right wrist disability.  The Veteran reported pain in the right wrist when pressure was applied, such as doing pushups.

In January 2011, the Veteran underwent a VA examination to determine the nature and etiology of any right wrist conditions.  The VA examiner diagnosed the Veteran with right wrist sprain.  The VA examiner indicated she was unable to resolve the etiology of the wrist sprain without resorting to speculation.  The rationale provided was that the absence of any clinical findings of anatomic or functional abnormalities was consistent with chronic pain syndrome.

The RO denied the claim for service connection for a right wrist sprain in a March 2011 rating decision.  The Veteran filed a timely notice of disagreement and this appeal followed.  Significantly, in his notice of disagreement the Veteran asserted that he continued to have pain throughout service but did not report to sick call as he did not want to be branded or ostracized and instead he treated it with ibuprofen and just dealt with the pain. 

In February 2012, the Veteran reported to a VA emergency department for right wrist pain.  The VA physician diagnosed the Veteran with recurrent joint pain.  In a May 2013 VA nursing clinic visit, the Veteran reported the right wrist pain "comes and goes" and that his pain was currently a 0.  In September 2013, the Veteran went to a VA emergency department for chronic wright wrist pain.

In September 2015, the Veteran provided testimony in support of his claim.  The Veteran stated his wrist disability began on active duty when he fell while playing basketball.  The Veteran reported he went to sick call for the wrist and was placed on a physical profile that required no lifting for few days.  He further stated that the pain in the wrist was more severe with weather and on use.  The Veteran stated that he now seeks treatment from the VA from time to time and self-treats the right wrist the rest of the time. He testified that the wrist bothered him since the original injury and continually bothered him since that date.

In March 2017, the Veteran underwent a VA examination to determine the nature and etiology of the right wrist disability.  The Veteran reported he occasionally had sharp pain on the dorsal right wrist with use.  On examination, there was no pain noted.

The VA examiner diagnosed the Veteran with a right wrist contusion and history of severe laceration, right ventral wrist.  Range of motion testing in the right wrist revealed full range of motion.  There was no reduction in muscle strength, atrophy, or ankylosis in the right wrist.  The VA examiner opined that it was less likely than not that the Veteran's current right wrist disability was incurred in service.  The rationale provided was that that the Veteran's pre and post deployment medical records showed no right wrist problems or complaints.  The VA examiner further noted a September 2013 VA x-ray of the right wrist that was unremarkable.

On the question of direct nexus between a current right wrist disability and service, the Board finds that the weight of the evidence is against the finding that the Veteran's right wrist disability, including a wrist contusion or sprain and history of severe laceration, are causally related to the in-service treatment for the right wrist injury in April 2001.  In March 2017, a VA physician reviewed the Veteran's electronic claims file and opined that the Veteran's current right wrist disability was not related to the in-service injury.  The VA physician supported the findings by noting that both September 2003 pre and December 2004 post deployment medical assessments were silent for a right wrist disability.  Additionally, the VA examiner noted that a September 2013 x-ray of the right wrist was unremarkable.  The Board further notes that on his June 2001 enlistment examination and on an October 2005 military examination, the Veteran denied any pain in the wrist and on examination no right wrist conditions were noted.  Further, the upper extremity portion, or "U" in the Veteran's PUHLES was listed as 1 on all examinations of record.  The PULHES classification system reflects the overall physical and psychiatric condition of a veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

The March 2017 VA physician had adequate information on which to base the medical opinion and provided an adequate rationale for the conclusion that is consistent with the facts in this case and is based on medical principles.  For these reasons, the Board affords the March 2017 VA examiner's medical opinion great probative weight.

Next, the Board acknowledges the Veteran's reports of continuous symptoms in the right wrist since the April 2001 in-service injury, but finds the medical evidence of record does not support such a finding.  As mentioned above, the Veteran denied right wrist pain in June 2001 and October 2005.  Further, the October 2010 x-ray noted on and off pain for several years and during a May 2013 VA nursing clinic visit, the Veteran reported the right wrist pain "comes and goes" and that his pain was a "0" at the time.  In the March 2017 VA examination, the Veteran reported he occasionally had sharp pain in the wrist and the VA examiner noted no pain on examination.

Although the Veteran has asserted that the current right wrist disability is causally related to service, including possible neurologic involvement, under the facts of this case, as a lay person, he does not have the requisite medical expertise to be able to render a competent opinion regarding the cause of the complex wrist disability.  The etiology of the right wrist disability in question is a medical question dealing with the origin and progression of the Veteran's musculoskeletal system; and contusions and sprains are diagnosed primarily on objective clinical findings, including x-ray findings and specialized testing.  Thus, while the Veteran is competent to relate some symptoms of a right wrist disability that he experienced at any time, including pain, under the specific facts of this case, he is not competent to opine on whether there is a link between the current, specifically diagnosed right wrist disability and active service because such an opinion regarding causation requires specific medical knowledge and training.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current right wrist disability and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right wrist disability on a direct basis and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for a right wrist disability is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


